 

Exhibit 10.38

 



AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

FOR

DOUGLAS C. HEWITT, SR.

 

This Amendment to Executive Employment Agreement (“Amendment”) is entered into
by and between Douglas C. Hewitt, Sr. (“Employee”) and Richfield Oil & Gas
Company (“Richfield”), for and on behalf of itself, its subsidiaries, and its
affiliated companies (collectively, “Employer”), effective as of December 31,
2012 (the “Effective Date”) and amends the Executive Employment Agreement
between the parties effective as of January 1, 2012 (the “Original Agreement”).

 

RECITALS

 

WHEREAS, the parties desire to amend the Original Agreement to remove the
provision providing Employee up to a 1% overriding royalty interest in new
leases acquired by Employer; and

 

WHEREAS, Section 4.8 of the Original Agreement states that any modification to
the Original Agreement must be authorized or approved by Richfield’s
compensation committee or its delegate, as appropriate; and

 

WHEREAS, Richfield’s board of directors (the “Board”) has not yet established a
compensation committee, and as such, retains the responsibility to perform any
function to be performed by a compensation committee; and

 

WHEREAS, the Board, performing the function of a compensation committee, has
authorized and approved this Amendment, as required by Section 4.8 of the
Original Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

AMENDMENT

 

1.                  Section 2.8 in the Original Agreement is hereby deleted in
its entirety and replaced with the following:

 

“2.8 Employee shall retain any and all overriding royalty interests (“ORRI”)
which have been previously assigned to Employee or which Employee purchased
prior to December 31, 2012.

 

No future ORRI shall be assigned to Employee by reason of this Agreement.”

 

2.                  The parties acknowledge that during the year 2012 there were
no assignments of ORRI made to Employee pursuant to the terms of the Original
Agreement.

 

3.                  Except as expressly amended hereby, the provisions of the
Original Agreement are and shall remain unmodified and in full force and effect.
Each future reference to “hereof,” “herein,” “hereunder,” “hereby” and “this
Agreement” shall refer to the Original Agreement as amended by this Amendment.

 

(Signature Page Follows)

 



 

 

 

IN WITNESS WHEREOF, Employer and Employee have duly executed this Amendment in
one or more originals as of the date indicated below and effective as of the
Effective Date.

 

Richfield Oil & Gas Company

 



By:  /s/ Michael A. Cederstrom   Date:  February 12, 2013   Michael A
Cederstrom, Corporate Secretary      

 

  

EMPLOYEE

 



By:  /s/ Douglas C. Hewitt, Sr.   Date:  February 15, 2013   Douglas C. Hewitt,
Sr.      

 



2

